NUMBER  13-06-00012-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF
TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE THOMAS FLORENCE, RELATOR
 


 
On Petition for Writ of
Mandamus


 


 
MEMORANDUM OPINION
 
Before Justices Hinojosa,
Yañez and Castillo
Memorandum Opinion Per
Curiam
 
Relator, Thomas Florence, filed a petition
for writ of mandamus in the above cause on January 3, 2006.  Relator requests this Court to issue a writ
of mandamus ordering the Dewitt County District Clerk to assign his civil
complaint a cause number and notify relator of the same.
Having reviewed the petition for writ of mandamus,
this Court is of the opinion that the petition for writ of mandamus should be
denied.
Accordingly, relator=s
petition for writ of mandamus is hereby denied. 






PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 4th day of January, 2006.